MEMORANDUM DECISION                                                 FILED
                                                                     Jul 20 2016, 8:35 am
      Pursuant to Ind. Appellate Rule 65(D), this                         CLERK
      Memorandum Decision shall not be regarded as                    Indiana Supreme Court
                                                                         Court of Appeals
      precedent or cited before any court except for the                   and Tax Court

      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      Timothy J. Burns                                          Gregory F. Zoeller
      Indianapolis, Indiana                                     Attorney General of Indiana
                                                                Marjorie Lawyer-Smith
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana


                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Isaac Perez,                                              July 20, 2016

      Appellant-Defendant,                                      Court of Appeals Case No.
                                                                49A02-1511-CR-1917
              v.                                                Appeal from the Marion Superior
                                                                Court.
                                                                The Honorable Christina R.
      State of Indiana,                                         Klineman, Judge.
      Appellee-Plaintiff.                                       Cause No. 49G17-1505-F6-17402




      Darden, Senior Judge



                                     Statement of the Case
[1]   Isaac Perez appeals his conviction of domestic battery, a Class A misdemeanor.

      Ind. Code § 35-42-2-1.3 (2014). We affirm.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1511-CR-1917 | July 20, 2016    Page 1 of 4
                                                     Issue
[2]   Perez raises one issue, which we restate as: whether the evidence is sufficient to

      sustain his conviction.



                            Facts and Procedural History
[3]   Perez and Estela Zapata married in 2000 and had three children together. They

      separated in February 2015, and Perez moved into an apartment.


[4]   On May 3, 2015, Perez watched the children while Zapata worked. She left

      work at 10:00 p.m. and called Perez to discuss when he would bring their

      children to her. Perez was angry, stating their oldest child would stay with him.


[5]   Zapata returned to her home and fell asleep. At 12:30 a.m. on May 4, 2015,

      she woke up when she heard Perez and the children arrive. The children were

      crying, and Perez was “very drunk.” Tr. p. 8. Perez told Zapata he was going

      to take their oldest child with him, and she disagreed. As they argued, Perez

      struck Zapata’s arm with his hand, and she screamed. Zapata developed a

      purple mark on her arm as a result of the attack.


[6]   At that point, Perez’s uncle Pascual Rodriguez, who had come to the residence

      with Perez but had remained outside, came inside. He convinced Perez to

      leave, and Zapata called the police.


[7]   The State charged Perez with domestic battery as a Level 6 felony, battery in

      the presence of a child as a Level 6 felony, domestic battery as a Class A

      Court of Appeals of Indiana | Memorandum Decision 49A02-1511-CR-1917 | July 20, 2016   Page 2 of 4
      misdemeanor, and battery resulting in bodily injury, a Class A misdemeanor.

      He waived his right to a jury trial. At the bench trial, Zapata testified to the

      facts set forth above. Rodriguez testified that he watched Perez and Zapata

      argue from outside the house, and he never saw Perez strike Zapata.


[8]   The trial court concluded, “Ms. Zapata also testified truthfully,” id. at 31, but

      was uncertain as to where the children were during the attack. As a result, the

      court determined Perez was not guilty of the felonies but was guilty of both

      misdemeanors. The court vacated the conviction for battery resulting in bodily

      injury and sentenced Perez for the conviction of Class A misdemeanor

      domestic battery. This appeal followed.



                                 Discussion and Decision
[9]   Perez claims the State failed to prove all of the elements of domestic battery.

      The State responds that Zapata’s testimony is sufficient evidence. On a

      challenge to the sufficiency of the evidence, we do not reweigh the evidence or

      judge the credibility of the witnesses. Anderson v. State, 37 N.E.3d 972, 973

      (Ind. Ct. App. 2015), trans. denied. Instead, we respect the fact-finder’s

      exclusive province to weigh conflicting evidence. Id. As a result, we consider

      only the evidence most favorable to the judgment. Id. We will affirm the

      conviction if there is probative evidence from which a reasonable finder of fact

      could have found the defendant guilty beyond a reasonable doubt. Scott v. State,

      867 N.E.2d 690, 694 (Ind. Ct. App. 2007), trans. denied.



      Court of Appeals of Indiana | Memorandum Decision 49A02-1511-CR-1917 | July 20, 2016   Page 3 of 4
[10]   In order to obtain a conviction against Perez for domestic battery, the State was

       required to prove beyond a reasonable doubt that (1) Perez (2) knowingly or

       intentionally (3) touched Zapata (3) who was his spouse or had a child in

       common with him (4) in a rude, insolent, or angry manner (5) resulting in

       bodily injury. Ind. Code § 35-42-2-1.3.


[11]   Perez claims there is no evidence that he touched Zapata, discounting her

       testimony as “highly questionable and not credible” and pointing to

       Rodriguez’s testimony. Appellant’s Brief p. 9. The State disagrees, noting

       Zapata unequivocally testified that Perez struck her arm, resulting in a purple

       mark. Pursuant to our standard of review, we may not disregard Zapata’s

       testimony. Any inconsistencies in her testimony were for the finder of fact to

       resolve, and the trial court accepted Zapata’s version of events. The State

       presented sufficient evidence to establish all of the elements of domestic battery.

       See Bailey v. State, 979 N.E.2d 133, 143 (Ind. 2012) (conviction for domestic

       battery upheld; trial court accepted the victim’s version of events, which

       established the necessary elements of the offense).



                                               Conclusion
[12]   For the foregoing reasons, we affirm the judgment of the trial court.


[13]   Affirmed.


       Vaidik, C.J., and Baker, J., concur.



       Court of Appeals of Indiana | Memorandum Decision 49A02-1511-CR-1917 | July 20, 2016   Page 4 of 4